EXHIBIT 10.9

EXECUTION VERSION





 

SECOND AMENDMENT TO INTELLECTUAL PROPERTY SECURITY AGREEMENT
(APDN B.V.I. INC.)

 

This SECOND AMENDMENT TO INTELLECTUAL PROPERTY SECURITY AGREEMENT (this
“Amendment”), dated as of July 19, 2019, is made by APDN (B.V.I.) INC., a
corporation organized under the laws of the British Virgin Islands (the
“Grantor”) in favor of DELAWARE TRUST COMPANY, a Delaware corporation, as
collateral agent (together with its successors and assigns, in such capacity,
the “Collateral Agent”) for the benefit of the Secured Parties (as defined in
the Guaranty and Security Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, the Grantor and the Collateral Agent are parties to that certain
Guaranty and Security Agreement, dated as of October 19, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), whereby the Grantor granted a security interest in
substantially all of its tangible and intangible assets, whether real or
personal property, now or hereafter acquired (the “Collateral”), to the
Collateral Agent for the ratable benefit of the Secured Parties;

 

WHEREAS, in connection with the Security Agreement, the Issuer executed and
delivered that certain Intellectual Property Security Agreement, dated as of
October 19, 2018 and amended by that certain First Amendment to Intellectual
Property Security Agreement, dated February 26, 2019 (as so amended and as may
be further amended, amended and restated, supplemented or otherwise modified
from time to time, the “IP Security Agreement”) in favor of the Collateral Agent
for the ratable benefit of the Secured Parties;

 

WHEREAS, the Grantor has requested and the Secured Parties, by their execution
and acknowledgement hereof, have each agreed, subject to the terms of this
Amendment, to amend the Security Agreement as provided herein; and

 

NOW, THEREFORE, the parties hereto hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged:

 

1.             Definitions. Capitalized terms used and not otherwise defined in
this Amendment shall have the respective meanings given to such terms in the IP
Security Agreement.

 

2.             Amendment to the IP Security Agreement. The parties hereto agree,
intending to be legally bound, the second “WHEREAS” clause of the IP Security
Agreement is hereby amended and restated, in its entirety, as follows:

 

“WHEREAS, Grantor is a wholly owned subsidiary of APPLIED DNA SCIENCES, INC., a
Delaware corporation (the “Company”), and the Company is party to the (i)
Securities Purchase Agreement, dated as of August 31, 2018 (the “August
Securities Purchase Agreement”), (ii) the Securities Purchase Agreement, dated
as of November 29, 2018 (the “November Securities Purchase Agreement” and (iii)
the Securities Purchase Agreement, dated as of July 16, 2019 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“July Securities Purchase Agreement” and, together with the August Securities
Purchase Agreement and the November Securities Purchase Agreement, collectively,
the “Securities Purchase Agreement”), in each case, with the Buyers party
thereto.”

 





 



 

3.             Ratification. Except as specifically modified herein, the terms
of the IP Security Agreement shall remain in full force and effect. This
Amendment shall be construed in connection with and as a part of the IP Security
Agreement and, except as expressly amended by this Amendment, all terms,
conditions, covenants, representations and warranties contained in the IP
Security Agreement is hereby ratified and shall be and remain in full force and
effect. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the IP Security Agreement without making specific reference to this
Amendment, but nevertheless all such references shall include this Amendment.

 

4.             Parties Bound. This Amendment shall be binding on and inure to
the benefit of (i) the Grantor and (ii) the Secured Parties, as well as each of
their respective heirs, executors, administrators, legal representatives,
successors and assigns, except as otherwise expressly provided for herein.

 

5.             Counterparts and Signatures. This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed to be an original, and all of which taken together shall constitute
but one and the same instrument. The transmission or receipt of a facsimile or
similar communication being a reproduction of a party’s signature or initial
shall produce the same legal result as the transmission or receipt of an
original signature or initial.

 

6.             Severability of Provisions. Any provision of this Amendment which
is prohibited and unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibitive or enforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provisions in any other jurisdiction.

 

7.             Section Headings. The Section headings used in this Amendment are
for convenience only and shall not affect the construction of this Amendment.

 

8.             Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

9.             Costs and Expenses. Without limiting any expense or indemnity
provisions set forth in the IP Security Agreement, the Grantor agrees to pay on
demand all reasonable and documented out-of-pocket expenses, fees, and
disbursements (including reasonable and documented attorneys’ fees and expenses)
of the Collateral Agent in connection with the negotiation, preparation,
execution, delivery and administration of this Amendment.

 

[remainder of page intentionally left blank]



 



 



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 





  GRANTOR:       APDN (B.V.I.) INC., a corporation formed under the laws of the
British Virgin Islands       By: /s/ James A. Hayward   Print Name:  James A.
Hayward   Its:  Authorized Signatory



 



[Signature Page to the Second Amendment to IP Security Agreement (Guarantor)]

 







 

 

